Citation Nr: 0327785	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
esophagus.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1983 to January 
1990, with subsequent service in the Army National Guard.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2002, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, so that the veteran could be 
afforded a requested hearing.  On remand, the veteran 
requested a hearing before the Board, and he was afforded a 
January 2003 Board videoconference hearing.  Additional 
documentary evidence was proffered at such hearing and 
admitted into the record with a waiver of initial RO 
consideration.


FINDING OF FACT

The veteran has esophageal spasms in association with a 
nonspecific esophageal motility disorder, and a hypotensive 
lower esophageal sphincter, which originated during his 
period of active duty and were the subject of medical 
evaluation and treatment during those years following his 
release from active duty.


CONCLUSION OF LAW

Esophageal spasms in association with a nonspecific 
esophageal motility disorder, and a hypotensive lower 
esophageal sphincter, were incurred in service.  38 U.S.C.A. 
§§ 101, 106, 1110, 1111, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

It is noted that, subsequent to the veteran's initiation of 
the claim herein at issue, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), was signed into law.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and VA has issued regulations implementing the 
VCAA; specifically, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).  In light of the Board's disposition of this 
claim in the veteran's favor, the need to review whether full 
compliance has been achieved with respect to the changes 
brought about by the VCAA is obviated.  As well, as noted 
above, the Board undertook development of this appeal by its 
October 2002 remand, but in light of grant of entitlement to 
service connection herein made a review of the record in 
order to ascertain whether all of the requested actions were 
accomplished is unnecessary.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability, and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service department records fail to show the veteran's 
engagement in combat with the enemy during his active 
service, nor does he so contend.  As such, the provisions of 
38 U.S.C.A. § 1154 (West 2002) are not for application in 
this matter.  

In oral and written testimony furnished by the veteran, he 
reported that esophageal spasms were first manifested 
following periods of strenuous physical activity while on 
active duty.  In-service and postservice medical treatment is 
alleged to have been received for this disorder.

An April 1983 enlistment medical examination did not diagnose 
an esophageal disorder.  Further, the presumption of 
soundness which attached at service entrance is not overcome 
by clear and unmistakable evidence to the contrary.  See 
38 U.S.C.A. §1111.  

Beginning in June 1984, the veteran is shown to have sought 
medical treatment for complaints of chest pain, albeit with a 
personal history of same for which treatment had been 
received as a civilian based on a reported strain; the 
assessments were of chest wall pain and rule out pectus 
excavatum.  The next documented episode occurred in December 
1984, at which time a diagnosis of hyperventilation was 
recorded.  Complaints of sharp chest pain were reported in 
association with the veteran's attempt at physical training 
testing in August 1985; the assessment was of chest wall 
pain.  In 1987, due to recurring episodes of chest pain, 
along with headaches and black-outs, further testing was 
initiated, the results of which did not permit attending 
medical personnel to define the cause of the veteran's 
symptoms.  Cardiac testing proved to be negative.  In 
December 1987, the possibility was raised that the veteran 
was experiencing esophageal spasms.  An upper 
gastrointestinal series with barium swallow later in December 
1987 was interpreted by the reviewing radiologist to be 
negative.  

At the time of an acute episode of chest pain and an 
accompanying black-out in late October 1988, a diagnosis of 
esophageal spasms was offered; hospitalization immediately 
followed, findings from which yielded an impression of 
atypical chest pain.  Clinical evaluation in November 1988 
culminated with an assessment of esophageal spasms, and while 
an esophagogastroduodenoscopy in January 1989 showed the 
veteran's esophagus to be normal, esophageal manometry 
testing disclosed the existence of a nonspecific esophageal 
motility disorder with a hypotensive lower esophageal 
sphincter.  In September 2000, Ann Norsworthy, a physician's 
assistant, opined that the veteran's in-service episodes of 
chest pain were related to an esophageal spasm.

Following the veteran's release from active duty, he served 
in the Army National Guard through at least 2000, and during 
that period he was treated for the continued presence of 
esophageal spasms by service medical personnel and private 
medical professionals.  At a May 2002 VA medical examination 
the veteran reported being significantly disabled due to an 
unrelated neurological disorder.  This disability precluded 
heavy exertion both prior to and after becoming totally 
disabled, and as such, he had not experienced difficulty with 
esophageal spasms.  Physical examination yielded a diagnosis 
of asymptomatic esophageal spasms.  

In all, there is competent evidence of the in-service onset 
of a disorder manifested by esophageal spasms, as well as 
continuing spasmodic activity for many years following the 
veteran's release from active duty and currently.  While the 
diagnosis has been occasionally questioned, on balance, the 
Board finds that the evidence is in equipoise.  Hence, after 
resolving reasonable doubt in the veteran's favor, the Board 
grants service connection for esophageal spasms, in 
association with a nonspecific esophageal motility disorder 
and a hypotensive lower esophageal sphincter.  To that 
extent, a grant of service connection is in order.


ORDER

Service connection for esophageal spasms in association with 
a nonspecific esophageal motility disorder, and a hypotensive 
lower esophageal sphincter, is granted.


REMAND

Regarding the veteran's claim of entitlement to service 
connection for a right knee disorder, he alleges that he 
injured his right knee following his release from active duty 
in 1990 and that he aggravated such injury during 1997 or 
1998 while on active duty for training in conjunction with 
his Army National Guard service.  However, the dates of the 
veteran's active duty for training are not verified.  

In addition, there are indications that the veteran was 
treated for right knee problems, including one or more 
injuries of the right knee, during the period in which he 
served with the Army National Guard.  There is also evidence 
of private medical treatment through at least 2000 for right 
knee complaints.  It is not, however, shown that the veteran 
has been afforded a VA medical examination in connection with 
the instant claim, contrary to 38 C.F.R. § 3.159(c)(4) 
(2003).  

As noted in March 2001 correspondence from the RO to the 
veteran, there has been a change in the law during the 
pendency of his claim.  The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits.  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  As noted above, to implement the 
provisions of the law, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  

In the RO's March 2001 letter, the veteran was afforded 
appropriate "Quartuccio sufficient" notice of the VCAA.  
This included notice of what evidence was needed to 
substantiate his claim, notice of what portion of that 
necessary evidence he was required to submit, and notice of 
what portion of that evidence VA will secure.  See Quartuccio 
v. Principi, 16 Vet. App. 183(2002).  In such letter, the 
veteran was also informed that he had to respond with 
additional pertinent evidence or information, with such 
period ending on May 23, 2001.  In addition, the veteran was 
advised that if the evidence was not received within that 
time frame, the claim would be decided based on the current 
record.  

In September 2003, the Federal Circuit in Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 2003) 
(PVA), held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003) which authorized VA to enter a decision if a response 
was not filed with VA within 30 days was invalid as contrary 
to the provisions of 38 U.S.C.A. § 5103(a).  

In light of this case law, which the Board is legally 
obligated to follow, and in view of the need for additional 
evidentiary development of this matter, this case is REMANDED 
to the RO for the following:

1.  Send the veteran a letter notifying 
him that he has one year to submit 
pertinent evidence needed to 
substantiate his claim.  The date of 
mailing of such letter to the veteran 
begins the one-year period.  Inform the 
veteran that the RO will hold the case 
in abeyance until the one-year period 
has elapsed, or until he waives in 
writing the remaining term.  Inform him 
that submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, the veteran must 
personally and specifically waive in 
writing any remaining response time.  
PVA.

2.  Through contact with the National 
Personnel Records Center, the Department 
of the Army, the Army National Guard, or 
other applicable source, the RO should 
verify the dates of the veteran's 
service in the Army National Guard 
following his release from active duty 
in January 1990.  In particular, the 
exact dates of all periods of active 
duty for training or inactive duty 
training should be determined.  In 
addition, the RO should obtain any and 
all service medical and personnel 
records, not already on file, pertaining 
exclusively to the veteran's period of 
service in the Army National Guard for 
inclusion in the claims folder.  

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for his right knee disorder 
since his discharge from active duty in 
January 1990.  The approximate dates of 
any such evaluation or treatment should 
also be provided, to the extent possible.  

Upon receipt of the foregoing 
information, and upon obtaining any 
needed authorization(s), the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by the medical 
professionals or institutions referenced 
by the veteran.  Any and all pertinent VA 
treatment records not already on file 
must be obtained regardless of whether 
the veteran responds to the foregoing 
request.  All such records obtained must 
be added to the claims folder.

4.  The RO should obtain for inclusion 
in the claims folder any and all medical 
and administrative records compiled by 
the Social Security Administration in 
connection with any disability benefits 
awarded by that agency.  

5.  Thereafter, the veteran should be 
afforded a VA orthopedic examination for 
evaluation of the nature and etiology of 
any current right knee disability.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should also be accomplished.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  

The examining orthopedist is requested to 
render a professional opinion, with full 
supporting rationale, as to each of the 
following questions: 

(a)  Is it indisputable that 
the veteran's right knee 
disorder preexisted his period 
of service in the Army National 
Guard?  (The RO must provide 
the examiner with all verified 
dates of the veteran's inactive 
and active duty for training.)

(b)  Is it at least as likely 
as not that any right knee 
disorder which preexisted Army 
National Guard service, 
beginning in or after January 
1990, underwent an increase in 
severity during any period of 
active duty for training, such 
as to constitute an aggravation 
of the preexisting disorder?

Use by the examiner of the 
italicized language in 
responding to the foregoing is 
requested. 

6.  Lastly, following any other 
appropriate development, the RO should 
reconsider the issue on appeal.  If any 
determination remains adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



